Citation Nr: 0620475	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-37 713	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran reports that he served on active duty from March 
1982 to July 1982.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he initially began hearing voices 
and having difficulty adjusting during basic training and 
that he was forced to repeat basic training twice.  He also 
asserts that within several months of his discharge from 
active duty, his parents took him to the State Mental 
Hospital and that his currently-shown schizophrenia was 
diagnosed at that point.  He therefore asserts that service 
connection is warranted for schizophrenia.

Review of the record on appeal reveals several areas of 
deficiency which must be remedied prior to further review.  

The veteran's service dates have not been verified through 
official channels.  While the veteran reports that his period 
of active duty stretched from March 1982 to July 1982, review 
of his service medical records reveals medical records dated 
from 1981 to 1984.  There is an additional question as to 
whether the veteran had any National Guard or reserve service 
following his period of active duty.

The veteran's service medical records themselves appear to be 
incomplete as there is no report of a medical examination 
conducted upon his induction into service and no report of a 
medical examination upon discharge.  

To confirm the veteran's statement that he had to repeat 
basic training, the Board is of the opinion that obtaining 
his service personnel file would be helpful.  His service 
personnel records are likely to explain why he only served 
for four months of active service, as well.  

The veteran contends that he initially received a diagnosis 
of schizophrenia from the State Hospital shortly after 
service.  A statement from his parents corroborates this 
assertion.  A contemporaneous service medical record dated in 
June 1984 reflects that in connection with dental treatment, 
the veteran reported that he was an outpatient at the State 
Hospital and was taking Mellaril for an emotional problem.  

The record currently contains outpatient treatment reports 
from the Little Rock Community Mental Health Center dated 
from 1998 to 2004.  The oldest of these reports indicates 
that the veteran had had an appointment two months 
previously, demonstrating that he was a repeat patient, and 
that there should be some older records of treatment.  
According to one of the veteran's release of information 
forms, the state hospital was reorganized in 1993 into the 
Community Mental Health Center and the Arkansas State 
Hospital.  A report of a phone call dated in October 2004 
indicates that the state hospital had no additional records 
pertaining to the veteran, however.  

In light of the evidence of record from the veteran himself, 
and his parents showing that the veteran began receiving 
treatment at the state hospital in 1982, that he reported to 
an Army dental clinic in 1984 that he was receiving treatment 
at the state hospital, and the report of 1998 treatment 
showing he had been there previously, the Board is of the 
opinion that another attempt to obtain these older records 
should be made.  Demonstrating that the initial onset of 
schizophrenia occurred during or shortly after service would 
be highly pertinent to the veteran's claim and thus another 
attempt is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should verify, through 
official channels, the veteran's periods 
of military service, to include any 
National Guard or Reserve service.  The 
request and response should be fully 
documented for the claims file.

2.  The RO should make another attempt to 
secure the veteran's complete service 
medical records through official 
channels.  The request for these records 
and the response should be fully 
documented for the claims file.

3.  The RO should obtain the veteran's 
complete service personnel file.  The 
request for these records and the 
response should be fully documented for 
the claims file.

4.  After securing the necessary release, 
the RO should make another attempt to 
obtain records of medical and/or 
psychiatric treatment provided by the 
state hospital from 1982 until 1997.  The 
request should specifically include the 
information that records from the 1980s 
are very important to the veteran's 
claim.  If these older records are stored 
elsewhere, then the RO should follow up 
with a second request to the appropriate 
location.  If treatment records are 
unavailable, the RO should seek 
alternative documentation, such as 
financial payment records, prescription 
records, and/or patient rosters dated 
from the 1980s to confirm the veteran's 
psychiatric treatment during the 1980s.  
All requests for these records and the 
response(s) should be fully documented 
for the claims file.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, arranging for any further 
evidentiary development which may become 
necessary, such as providing the veteran 
with an examination, if warranted by the 
newly-received evidence.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

